3 A.3d 71 (2010)
298 Conn. 901
Kenneth B. PORTER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 8, 2010.
Michael D. Day, special public defender, in support of the petition.
Rita M. Shair, senior assistant state's attorney, in opposition.
The petitioner Kenneth B. Porter's petition for certification for appeal from the Appellate Court, 120 Conn.App. 437, 991 A.2d 720 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.